Title: To James Madison from Isaac Winston Jr., 9 May 1814 (Abstract)
From: Winston, Isaac Jr.
To: Madison, James


        § From Isaac Winston Jr. 9 May 1814. “The Bearer of this Mr. George Cline wishes to obtain an appointment in the Northern Army. I have been well acquainted with him for many years and feel no hesitation in Saying that he is a young man of uncommonly correct habits. He holds the Office of first Lieu-Tenant in a Militia Company; & is Spoken of with distinction for his knowledge of Military dicipline.”
      